COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


RICKEY ALVIN TUCKER
                                          MEMORANDUM OPINION*
v.   Record No. 0031-06-2                     PER CURIAM
                                              MAY 9, 2006
BLUE & GRAY TRANSPORTATION COMPANY, LLC AND
 NORGUARD INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Jamie L. Karek; Geoffrey R. McDonald & Associates, P.C., on
                 brief), for appellant.

                 (R. Ferrell Newman; Thompson, Smithers, Newman & Wright, on
                 brief), for appellees.


       Rickey Alvin Tucker appeals a decision of the Workers’ Compensation Commission

finding he failed to meet his burden of proving that he was an employee of Blue & Gray

Transportation Company, LLC at the time of his accident on August 30, 2004. The commission

ruled he was an independent contractor. We have reviewed the record and the commission’s

opinion, and we hold that this appeal is without merit. Accordingly, we affirm the commission’s

decision for the reasons stated by the commission in its final opinion. See Tucker v. Blue &

Gray Transportation Company, LLC, VWC File No. 220-71-37 (Dec. 7, 2005). We dispense

with oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.